UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4070


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER LEE FOSTER, a/k/a Capone,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cr-00644-CCB-2)


Submitted:   January 30, 2015             Decided:   February 6, 2015


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. X. Becker, Rockville, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, Michael T. Packard,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Lee Foster appeals his conviction pursuant

to a guilty plea to conspiracy to commit Hobbs Act robberies, in

violation of 18 U.S.C. §§ 2, 1951(a) (2012), and to possessing

and brandishing a firearm in furtherance of a crime of violence,

in violation of 18 U.S.C. §§ 2, 924(c)(1)(A)(ii) (2012).                           Foster

argues that his plea was not knowing and voluntary because the

district court failed to define the term “brandish” during the

plea colloquy.       We affirm.

            Because Foster did not move in the district court to

withdraw    his     plea,    this    court       reviews   this      claim   for    plain

error.     United States v. Massenburg, 564 F.3d 337, 342-43 (4th

Cir. 2009); United States v. Martinez, 277 F.3d 517, 525-26 (4th

Cir. 2002).        To establish plain error, Foster must show:                     (1) an

error    occurred;     (2)    the    error       was   plain;   and    (3)   the    error

affected his substantial rights.                   United States v. Olano, 507
U.S. 725, 732 (1993).           In the context of a guilty plea, an error

affects substantial rights if there is “a reasonable probability

that, but for the error, [the defendant] would not have entered

the plea.”       United States v. Dominguez Benitez, 542 U.S. 74, 83

(2004).

            We     find     that    Foster       has   failed   to    show     that   the

alleged defect in the plea colloquy affected his substantial

rights.       We     “presume       that   in      most    cases     defense    counsel

                                             2
routinely explain the nature of the offense in sufficient detail

to give the accused notice of what he is being asked to admit.”

Henderson v. Morgan, 426 U.S. 637, 647 (1976).                        Foster testified

during the plea hearing that he was satisfied with counsel’s

representation and understood the elements of the offenses to

which he was pleading guilty.               Foster’s ability to consult with

counsel on such matters was demonstrated at the plea hearing,

when    Foster     responded      to    the       district       court’s          inquiries

regarding his understanding of the conspiracy charge by excusing

himself to speak with counsel.                  Foster does not now allege that

his    testimony     was    false      or       that    he      was    ever       under    a

misapprehension      of    what    “brandish”          meant.         Nor   does     Foster

allege that he would not have pled guilty if the district court

had defined this term.

            Because Foster has failed to show that the alleged

defect affected his substantial rights, we affirm the judgment

of the district court.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this     court    and       argument      would       not    aid    the

decisional process.

                                                                                   AFFIRMED




                                            3